State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522972
________________________________

In the Matter of KODE SEALY,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     Kode Sealy, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner was charged in a misbehavior report with
possessing contraband after a small, black ball of a hardened
substance found inside the tip of one of his hand-rolled
cigarettes tested positive for the presence of amphetamines and
was determined to be synthetic marihuana. Following a tier III
disciplinary hearing, petitioner was found guilty of the charge
and the determination was affirmed upon administrative appeal.
This CPLR article 78 proceeding ensued.
                              -2-                  522972

      Initially, we are unpersuaded by petitioner's contention
that meaningful review is precluded by the gaps in the hearing
transcript (see Matter of Belle v Prack, 140 AD3d 1509, 1510
[2016]). Turning to the merits, we find that the misbehavior
report, positive narcotics identification kit results and
testimony at the hearing provide substantial evidence to support
the determination of guilt (see Matter of Kaid v Prack, 140 AD3d
1511, 1511 [2016]; Matter of Miller v Annucci, 131 AD3d 1304,
1305 [2015]). Contrary to petitioner's contention, the testimony
from the correction officer who performed the drug test and the
documentation of that testing establish that the rules and
regulations of proper drug testing were followed (see Matter of
McDermott v Annucci, 142 AD3d 1210, 1210 [2016]; Matter of Toomer
v Goord, 290 AD2d 860, 860 [2002]). We have reviewed
petitioner's remaining contentions, including that the drug
testing results were unreliable, and find them to be without
merit.

     Peters, P.J., Garry, Rose, Devine and Mulvey, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court